Citation Nr: 0925141	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected shell fragment wound, right leg, muscle group XI, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected shell fragment wound, left leg, muscle group XI, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Veteran seeks increased ratings for shell fragment wound 
residuals of the left and right legs.  In February 2007, the 
Veteran was provided with a VA medical examination to 
determine the current severity of his left and right leg 
disabilities.  In that examination report, the Veteran 
indicated that he did not use crutches, canoes, or other 
assistive devices.  However, in a transcript of a May 2009 
videoconference hearing before the Board, the Veteran 
reported that he used a cane "all the time" and a walker at 
home.  In the transcript, the Veteran also reported 
experiencing increased fatigue and instability, particularly 
in the right leg.  The February 2007 


VA muscles examination report did not mention instability in 
any manner, and the only comment that can be associated with 
fatigue is a statement that the Veteran's "strength is 
diminished consistent with his age."  It is unclear from the 
context whether this includes fatigue and, if so, whether the 
fatigue is greater in the Veteran's right leg, which 
sustained more numerous shell fragment injuries, than the 
left leg.  In addition, the February 2007 VA muscles 
examination report stated that the Veteran's medical records 
were not available for review in conjunction with the 
examination.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the service-connected left and right leg 
disabilities at issue on appeal.  38 C.F.R. § 3.327 (2008).

In addition, the Veteran claims entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  In this regard, the 
Veteran has submitted an October 2007 employability report 
from a private vocational expert which concludes that the 
Veteran is unemployable as the result of his 
service-connected disabilities.  While the Veteran does not 
currently meet the rating criteria for TDIU, the claimed 
benefits can still be awarded on an extraschedular basis.  
38 C.F.R. § 4.16 (2008).  Accordingly, a medical opinion is 
required to determine whether the Veteran's service-connected 
disabilities, alone, and not in concert with his other, 
nonservice-connected disabilities, render him unable to 
obtain or retain substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.	The Veteran must be afforded a VA 
examination to determine the current 
severity of the shell fragment wounds 
to the right and left legs.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated studies, 
including X-rays and range of motion of 
any affected joint, must be conducted, 
and all findings must be reported in 
detail.  Tests of joint motion against 
varying resistance must be performed.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use must be described.  
The examiner must identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain must be identified, and the 
examiner must assess the extent of any 
pain.  The examiner must provide an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare- ups, and, if feasible, express 
this in terms of additional degrees of 
limitation of motion of any affected 
joint on repeated use or during flare- 
ups.  With respect to the shell 
fragment wounds to the left and right 
legs, the examiner must identify all of 
the specific muscle group(s) involved, 
and must specifically identify which 
functional abilities are affected.  The 
examiner must comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  To this end, the RO 
must ensure that the examiner is 
provided with the specific criteria for 
making this determination, as 
delineated in 38 C.F.R. § 4.56 (2008).  
These criteria include the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  With respect 
to any scars resulting from the shell 
fragment wounds to the right and left 
legs, the examiner must describe the 
location and size of each scar, and 
state whether it is superficial, causes 
limitation of motion, is unstable, or 
is painful on examination.  The 
examiner must also specifically state 
whether any neurologic manifestation 
found results in complete or incomplete 
paralysis of any nerve.  The specific 
nerves involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the 
incomplete paralysis is best 
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  If any of the above 
requested information cannot be 
provided without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	Thereafter, the Veteran must be 
afforded an additional examination in 
order to determine the effects of his 
service-connected disabilities on his 
ability to maintain employment 
consistent with his education and 
occupational experience.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests must be accomplished.  
The examiner must elicit from the 
Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the 
case, to specifically include the 
October 2007 employability report from 
a private vocational expert, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
A complete rationale for the opinions 
expressed must be provided.  The report 
must be typed.

4.	The RO must notify the Veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for 
any scarring or neurological 
manifestations found to exist are 
warranted.  If any benefit on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

6.	FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 86 YEARS OF AGE.  Hence, 
this claim must be afforded expeditious 
treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112). 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


